Citation Nr: 9933748	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  95-16 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for residuals of an ear 
disorder.

3.  Entitlement to service connection for a hearing loss.  

4.  Entitlement to service connection for adenitis claimed as 
secondary to Agent Orange exposure.  

5.  Entitlement to service connection for post-traumatic 
stress disorder.  

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a June 1994, decision of the Department 
of Veterans Affairs (VA) Chicago, Illinois, Regional Office 
(RO), that, inter alia, denied the veteran's claims of 
entitlement to service connection for hypertension, 
entitlement to service connection for residuals of an ear 
disorder, entitlement to service connection for a hearing 
loss, entitlement to service connection for adenitis claimed 
as secondary to Agent Orange exposure, entitlement to service 
connection for post-traumatic stress disorder, and whether 
new and material evidence had been submitted to reopen a 
claim of service connection for a bilateral foot disorder.  


REMAND

Initially, it is noted that in January 1992, the veteran had 
perfected an appeal of the issue of entitlement to a 
permanent and total disability rating for nonservice-
connected pension purposes.  In a September 1992 hearing on 
the pension issue before a member of the Board, as a courtesy 
to the veteran, testimony was also taken regarding the issues 
currently on appeal.  In August 1993, the Board remanded the 
pension issue for additional development, and also directed 
that the issues currently on appeal be considered by the RO 
for their initial adjudication.  

In the June 1994 rating decision noted above, in addition to 
making the determinations that are the subject of the current 
appeal, the RO also issued a decision to grant the veteran's 
claim of entitlement to a permanent and total disability 
rating for nonservice-connected pension purposes, effective 
October 3, 1990.  The veteran was provided notice of that 
decision in a September 1994 letter from the RO.  In June 
1995, however, in conjunction with the filing of the 
substantive appeal of the issues currently on appeal, the 
veteran submitted a statement that must be construed as a 
timely notice of disagreement with the effective date 
assigned to the grant of nonservice-connected pension. 38 
C.F.R. § 20.201 (1999).  A notice of disagreement regarding 
the effective date of the grant of pension compensation is 
separate from an earlier notice of disagreement as to whether 
that pension should be granted.  Grantham v. Brown, 114 F.3d 
1156, 1158-9 (Fed. Cir. 1997).  Notwithstanding, since no 
statement of the case has been issued with regard to his 
disagreement of the effective date for the grant of pension, 
this issue is remanded to the RO for appropriate processing.

Secondly, it is noted that in June 1997, the veteran 
submitted a statement together with authorizations for the 
release of medical information, to the effect that he had 
received treatment for all of the disabilities at issue from 
two named physicians, and two VA medical centers (Hines VAMC 
and Marion VAMC) between 1967 and 1997.  There is no 
indication, however, that the RO made an attempt to retrieve 
the referenced medical records.  The United States Court of 
Veterans Appeals (Court) has held that there is a statutory 
duty to assist an appellant where the evidence before the 
Board raises sufficient notice of pertinent records.  Ivey v. 
Derwinski, 2 Vet. App. 320 (1992).  This is so, particularly 
when the purported evidence is within the control of the VA, 
as in the case of VA medical records.  Consequently, the 
Board finds that it is incumbent upon VA to attempt to obtain 
the purported evidence.  

Finally, it is noted that in May 1995, the RO issued a 
statement of the case in the present appeal.  Following that 
decision, in January 1996, the veteran's service 
representative submitted copies of additional VA outpatient 
treatment records.  There is contained within those records, 
reference to the each of the disabilities at issue.  
Specifically, these records refer to the treatment and 
diagnosis of hypertension from 1992; complaints by the 
veteran of having been "HOH [hard of hearing] since 
artillery school" in February 1994;  the diagnosis of 
hidradenitis in September 1993,and a reference to Agent 
Orange exposure in April 1995; the diagnosis and treatment of 
a psychiatric disorder (depression) in March 1994; and the 
treatment and also hospitalization for a foot disorder in 
March 1994 and August 1992, respectively.  

Obviously, the receipt of this additional evidence was 
subsequent to the May 1995 statement of the case.  According 
to pertinent regulatory criteria, evidence received by the 
agency of original jurisdiction prior to the transfer of the 
record to the Board after an appeal has been initiated will 
be referred to the appropriate rating or authorization 
activity for review and disposition.  If the statement of the 
case and any prior supplemental statement of the case were 
prepared before the receipt of the additional evidence, a 
supplemental statement of the case will be furnished to the 
veteran and his or her representative, unless the additional 
evidence duplicates evidence previously of record, or unless 
the evidence is irrelevant.  38 C.F.R. § 19.37 (1999).  Since 
some of the evidence is related to the all of the 
disabilities at issue, it must be considered relevant.  
Hence, the Board concludes that the case must be remanded for 
the purpose of the RO's consideration of the additional 
medical evidence and the issuance of a supplemental statement 
of the case in accordance with the directives of 38 C.F.R. 
§ 19.37.  

Under the circumstances, the Board is compelled to remand this 
case to the RO for the following actions:  

1. After securing any necessary 
authorizations, the RO should attempt to 
secure copies of the veteran's medical records 
for the period between 1967 and 1997, from the 
two physicians and from the two VA medical 
centers (Hines VAMC and Marion VAMC) 
identified by the veteran in his June 1997 
statement..  Any records obtained should be 
associated with the veteran's claims file.

2.  The veteran's claim should be reviewed by 
the RO.  If additional development is deemed 
necessary in light of any evidence obtained, 
the RO should undertake such development.  If 
any issue on appeal continues to be denied, 
then the veteran and his representative should 
be provided with a supplemental statement of 
the case.  That supplemental statement of the 
case should specifically address the new 
evidence noted above, and any other evidence 
accumulated or submitted by the veteran in the 
pursuit of his claim.  

3.  The RO should review the veterans claim 
and adjudicate the issue of entitlement to an 
earlier effective date than October 3, 1990 
for the grant of a permanent and total 
disability rating for nonservice-connected 
pension purposes.  If the claim is not 
resolved to the veteran's satisfaction, he 
should be provided with an appropriate 
statement of the case as to that issue.  He 
should also be informed of the necessity of 
filing a timely and adequate substantive 
appeal in order to perfect his appeal.  

The veteran should then be given the opportunity to respond, 
and the case should be returned to the Board for further 
review.  The purpose of this remand is to ensure due process 
of law.  The Board intimates no opinion, legal or factual, as 
to the determination warranted in this case by reason of this 
remand.  No action by the veteran is required, until he is so 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



